DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Apr 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the method by which the pore geometry is measured. As the claims are directed to the polishing pad and not a method of measuring the polishing pad, it is unclear how or if this measurement is intended to limit the claimed pad. The method of measuring the pad does not appear to have an effect on the structure of the pad. For the purposes of this examination, the measuring method will not be read as limiting the claimed pad structure, as it appears that any measurement method would result in the same structure. 
Claims 2-7 are rejected as indefinite due to their dependency upon rejected claim 1.
Further regarding claim 2, the claim broadens the range disclosed in claim 1, making it impossible to determine the scope of the claimed range. Claim 1 recites sphericity between 0.2 and 0.9, while claim 2 recites the sphericity can be between 0.001 and 0.2 or 0.2 and 1.0. Both of these ranges are outside the range of claim 1 (see also 112d rejection below). Further the recitation of “one or more pores selected from first pores… and second pores” is confusing and unclear, particularly when the sphericity of the first pores is completely outside the range of sphericity recited in claim 1. The term “one or more” seems to indicate that pores with sphericity within either one of these ranges would meet the claim. However, it is impossible for only the first pores to be selected and satisfy the range of claim 1. For the purposes of this examination, any pad with pores that satisfy the range of claim 1 will be read as satisfying the range of claim 2, as claim 2 does not further limit the range of claim 1 (see also 112d rejection below).
Claims 3-4 are rejected as indefinite due to their dependency upon rejected claim 2.
Regarding claims 6 and 7, these claims recite the pores are “derived from a solid phase foaming agent” and “the solid phase foaming agent is purified by a purification system.” As the claims are directed to the polishing pad, it is unclear how “derived from a solid phase foaming agent” is intended to limit the structure of the pad. This limitation, as well as the claimed purification seem to be directed to methods of making the pad rather than the structure of the pad itself. What structure is imparted to the pad by the use of a “solid phase foaming agent?” It seems that since the pores are voids left behind in the pad structure, that they are not actually solid. Is there a remaining solid material within the voids? How does purification limit the pad structure? Is the purification intended to limit the material or size distribution of the pores? For the purposes of this examination, these claims will be interpreted as best can be understood by examiner and is explained in the rejection below. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 broadens the range recited in claim 1 and therefore does not further limit the subject matter of claim 1 (see also 112b rejection above). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2013/0012108).
Regarding claim 1, Li discloses a polishing pad which comprises a plurality of pores, wherein the average diameter of the plurality of pores is 5 to 200 microns ([0148], 5 to 100 microns, fully encompassed by claimed range), and the volume of pores having a sphericity of 0.2 to 0.9 according to the following equation (the claimed equation is the mathematical definition of sphericity) is 50% to 100% by volume ([0046]; polymer particles are substantially spherical, having a sphericity of at least 0.75, overlapping the claimed range; [0051] describes dissolving of the polymer particles to form the pores, resulting in spherical pores; figs 5A and 5B show all the pores being spherical), wherein the surface area and volume of the pores used in the calculation of sphericity are measured from pores inside the polishing pad (as shown in figs 5A, 5B; note that the method and tools of analysis do not limit the claimed polishing pad).
Regarding claims 2-4, Li further discloses the plurality of pores having a sphericity of 0.2 to 1.0 ([0046]); wherein the volume of second pores is greater than the total volume of first pores and there are no first pores ([0046] all the pores match the range of the second pores and therefore there are no first pores).
Regarding claims 5, Li further discloses the average diameter is 7 to 100 microns ([0148]) and the volume of pores having a sphericity of 0.2 to 0.9 is 60% to 100% by volume (as discussed above, all the pores have the claimed sphericity).
Regarding claims 6-7, Li further discloses the plurality of pores are derived from a solid phase foaming agent ([0049]); and wherein the solid phase foaming agent is purified by a purification system ([0046]; “classified” by size).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other polishing pads are cited with similar porous structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723